





Exhibit 10.1

LOAN  AND SECURITIES PURCHASE AGREEMENT

THIS Loan and Securities Purchase Agreement (this “Agreement”) is made as of May
___, 2016 by and among Timberline Resources Corporaiton, a Delaware corporation
(the “Company”), and _____________________ (the “Lender”).

THE PARTIES HEREBY AGREE AS FOLLOWS:



1.

LOAN AND ISSUANCE OF NOTES



1.1

LOAN



(a)

Subject to the terms and conditions of this Agreement, the Lender hereby agrees
to loan the Company ______________________________ Dollars
(US$_________________) (the “Loan”).  Lender will fund the Loan at the Closing
by paying ____________________ dollars ($__________) to the Company representing
an original issue discount of ____% on the Loan as set forth in the Promissory
Note (as defined below).



(b)

The Loan shall be paid against the delivery of a promissory note of the Company
in substantially the form attached hereto as Exhibit A (a “Promissory Note”).
 The Promissory Note shall be due and payable 5 days from the date of issuance.
 The Promissory  Note shall not bear any ordinary interest as the Promissory
Note includes an original issue discount equal to ____% of the amount of the
Loan.  There shall be no penalty for prepayment of the Promissory Note.  



1.2

CLOSING

The closing shall take place at the offices of the Company, or such other place
as the Company and the Lender may mutually agree, on such date and at such time
as the Company and the Lender shall mutually agree (the “Closing”).



2.

SECURITIES LAW REPRESENTATIONS AND WARRANTIES

The Lender has been advised that the Promissory Note has not been registered
under the Securities Act of 1933, as amended (the “Act”), or under any
applicable state securities laws, and is being offered and sold pursuant to
exemptions from such registration requirements.  The Company is relying in part
upon the Lender’s representations and warranties contained in this Section 2 for
the purpose of qualifying for applicable exemptions from registration or
qualification pursuant to federal or state securities laws, rules and
regulations.  The Lender hereby represents and warrants to the Company as
follows:



2.1

PURCHASE ENTIRELY FOR OWN ACCOUNT

The Promissory Note will be acquired for investment purposes only for the
Lender’s own account, not as a nominee or agent, and not with a view to
distributing all or any part thereof; the











--------------------------------------------------------------------------------







Lender has no present intention of selling, granting any participation in or
otherwise distributing the Promissory Note in a manner contrary to the Act or
any applicable state securities law.



2.2

DUE DILIGENCE

The Lender has been solely responsible for his own due diligence investigation
of the Company and its business, and his analysis of the merits and risks of the
investment and subscription made pursuant to this Agreement, and is not relying
on anyone else’s analysis or investigation of the Company, its business or the
merits and risks of the Promissory Note, other than professional advisors
employed specifically by the Lender to assist the Lender.  In taking any action
or performing any role relative to arranging the investment being made pursuant
to this Agreement, the Lender has acted solely in her own interest and not in
that of any other party, and no other party has acted as an agent or fiduciary
for the Lender.



2.3

ACCESS TO INFORMATION

The Lender has been given access to full and complete information regarding the
Company and has utilized such access to his satisfaction for the purpose of
obtaining information about the Company, including reviewing the Company’s
public filings available at www.sec.gov.



2.4

SOPHISTICATION AND INVESTOR STATUS

The Lender, either alone or with the assistance of his professional advisor, is
a sophisticated Lender, is able to fend for himelf in the transactions
contemplated by this Agreement, and has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of a subscription for the Promissory Note. The Lender is an “accredited
investor” as defined in Rule 501(a) of Regulation D under the Act.



2.5

SUITABILITY

The investment in the Promissory Note is suitable for the Lender based upon his
investment objectives and financial needs, and the Lender has adequate net worth
and means for providing for his financial needs and contingencies and has no
need for liquidity of investment with respect to the Promissory Note.  The
Lender’s overall commitment to investments that are illiquid or not readily
marketable is not disproportionate to his net worth, and investment in the
Promissory Note will not cause such overall commitment to become excessive.



2.6

PROFESSIONAL ADVICE

The Lender has obtained, to the extent he deems necessary, his own professional
advice with respect to the risks inherent in the investment in the Promissory
Note, and the suitability of the investment in the Promissory Note in light of
the Lender’s financial condition and investment needs.











--------------------------------------------------------------------------------









2.7

ABILITY TO BEAR RISK

The Lender is in a financial position to purchase and hold the Promissory Note
and is able to bear the economic risk and withstand a complete loss of his
investment in the Promissory Note.



2.8

HIGH DEGREE OF RISK

THE LENDER RECOGNIZES THAT THE INVESTMENT IN THE PROMISSORY NOTE IS AN
INVESTMENT INVOLVING A HIGH DEGREE OF RISK.  



2.9

RESIDENCY

The Lender represents that he is a bona fide resident of, and/or is domiciled
in, the state set forth in such Lender’s residence address on Appendix I.



2.10

PRIVATE OFFERING

The Lender represents that the offering of the Promissory Note was not made to
him by way of any public offering or through any general solicitation or general
advertisement as those terms are used in Rule 502 of Regulation D under the Act.



3.

MISCELLANEOUS



3.1

SURVIVAL OF WARRANTIES

The warranties, representations and covenants contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing.  



3.2

ENTIRE AGREEMENT

This Agreement along with the Promissory Note constitute the entire agreement of
the parties with respect to the Loan and supercede any previous agreements
between the parties related to the matters discussed herein.



3.3

GOVERNING LAW; SUCCESSORS AND ASSIGNS

This Agreement shall for all purposes be governed by and construed in accordance
with the laws of the state of Idaho without regard to conflicts of laws
principles and shall be binding upon the heirs, personal representatives,
executors, administrators, successors and assigns of the parties.  The parties
consent to the exclusive jurisdiction and venue in the state or federal courts
sitting in Idaho.



3.4

HEADINGS

The headings of the sections of this Agreement are for convenience of reference
only and shall not by themselves determine the interpretation of this Agreement.











--------------------------------------------------------------------------------









3.5

CURRENCY

All dollar amounts are in U.S. dollars.



3.6

COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same instrument.



3.7

SEVERABILITY

If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.



3.8

NOTICES

Any notices and other communications in connection herewith shall be
sufficiently given if sent by registered or certified mail, postage prepaid, and
properly addressed (a) if to the Company, to the address set forth above, and
(b) if to the Lender, to the address set forth in Appendix I submitted by such
Lender, or (c) to such other address as either the Lender or the Company shall
designate to the other by notice in writing.



3.9

FEDERAL LAW PROVISIONS  

Neither the Lender, nor any person having a direct or indirect beneficial
interest in the Securities to be acquired under this Agreement, appears on the
Specially Designated Nationals and Blocked Person List of the Office of Foreign
Assets Control in the United States Department of the Treasury.  The Lender does
not know or have any reason to suspect that (i) monies used to fund the Lender’s
investment in Securities have been or will be derived from or related to any
illegal activities; or (ii) the proceeds from the Lender’s investment in
Securities will be used to finance any illegal activities.



3.10

ADDITIONAL INFORMATION

The Lender agrees to provide the Company such additional information regarding
the Lender as the Company may reasonably request in order to assure or
demonstrate compliance with applicable securities or other laws or for any other
legitimate purpose.

[The remainder of this page is intentionally blank.]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Renewal and Amendment
Agreement to be duly executed to evidence their acceptance of and agreement to
the foregoing.




TIMBERLINE RESOURCES CORPORATION




By:

       Name:  

       Title:  




LENDER







By:

       Name:  

















--------------------------------------------------------------------------------







APPENDIX I




TIMBERLINE RESOURCES CORPORATION




LENDER INFORMATION




[PLEASE PRINT OR TYPE]




Name of Lender (Print):




Name of Joint Lender (if any) (Print):

Social Security or Tax Identification Number of Lender:



Social Security or Tax Identification of Joint Lender (if any):



Mailing Address:










Residence Address (if other than mailing address):







Telephone Number (including Area Code):



Fax Number (including Area Code):















